DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered. Claims 1, 2, 5-9, 11, 16 and 18-28 are pending
 
Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 6, 16, 18, 21, 22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267) and Rose et al. (US 20140251938).
Regarding claim 1, Murakami teaches a system or kit (figures 4-8), comprising: a beverage container (figure 4, reference 10) configured to receive a beverage can (figure 6, reference 74: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively 
Murakami does not explicitly teach a threaded gasket and the threaded gasket configured to engage a threaded section of the beverage container. However, Thompson does teach a threaded gasket (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the threaded gasket configured to engage a threaded section of the 

    PNG
    media_image1.png
    621
    362
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami to include a threaded gasket and the threaded gasket configured to engage a threaded section of the beverage container, as disclosed by Thompson, because a thread would be a more secure attachment means. Furthermore, Murakami discloses the claimed invention except that the connection means is snap fit instead of threaded. Thompson shows that snap fit means and thread was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Thompson represents evidence that snap fit means and threads were 
Murkami, in view of Thompson, do not explicitly teach a beverage container having an internal threaded section, the threaded gasket engaged with the internal threaded section of the beverage container and wherein when the threaded gasket is engaged with the internal threaded section of the container, an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container. However, Rose does teach a beverage container (figure 1B, reference 101 and paragraph 33) having an internal threaded section (figure 1B, reference 101 at threading 126 [shown in figure 1A] and paragraph 33: the threading 126 of gasket 102 is threaded and connected to internal threading of the bottle), the threaded gasket engaged with the internal threaded section of the beverage container (figure 1B and paragraph 33) and wherein when the threaded gasket is engaged with the internal threaded section of the container (figure 1B and paragraph 33), an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container (figures 1A and 1B, reference 128).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murkami, in view of Thompson, to include a beverage container having an internal threaded section, the threaded gasket engaged with the internal threaded section of the beverage container and wherein when the threaded gasket is engaged with the internal threaded section of the container, an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container, as disclosed by Rose, because including the internal threading on the beverage container create a smooth surface to drink from when the gasket is removed and further creates an aesthetically pleasing view of the container due to the smooth exterior. Furthermore, including the outwardly 
Regarding claim 2, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 1, as shown above. Furthermore, Murakami discloses the kit further configured such that a user can drink a beverage from the beverage can while the threaded gasket is coupled to the container and in contact with the beverage can (figure 5 and 6 and paragraph 53. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami, in view of Thompson, is capable of performing the recited function).
Regarding claim 5, Murakami, in view of Thompson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Murakami discloses the lid has an extension portion (figure 7, near reference 98) extending from a cover portion (figure 7, reference 96), the extension portion having a seal positioned thereon (figure 7, reference 98 and paragraph 55).
Regarding claim 6, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 5, as shown above. Furthermore, Murakami discloses the seal of the lid is configured to engage the container away from the threaded section of the container (figure 7, as shown in the annotated figure below: The snap fit bead is located above the seal 98 of the extension portion of the lid. When modifying the kit of Murakami with the threading of Thompson, the threading would replace the snap fit bead and thus the seal would still be locate below the threaded portion).

    PNG
    media_image2.png
    527
    482
    media_image2.png
    Greyscale

Regarding claim 16, Murakami teaches a system or kit (figures 4-8), comprising: a container (figure 4, reference 10) having a connection means (figure 4, reference 60 and paragraph 52 and 53) configured to receive a beverage receptacle (figure 6, reference 74: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function) through an exposed opening of the container (figure 4, near reference 60); a gasket (figure 5, reference 64) having a gasket opening defined therein (figure 5, reference 70), the gasket configured to engage the connection means of the container (figure 4: the gasket 64 has a peripheral ring 72 with a peripheral bead 68 which snap fits to the container 10 at bead 
Murakami does not explicitly teach a threaded gasket and the threaded gasket configured to engage a threaded section of the container. However, Thompson does teach a threaded gasket (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the threaded gasket configured to engage a threaded section of the container (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18 and wherein when the threaded gasket is engaged with the threaded section of the container (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container (figure 11C, near 1190 and 1191 and as shown in the annotated figure below). 

    PNG
    media_image1.png
    621
    362
    media_image1.png
    Greyscale


Murkami, in view of Thompson, do not explicitly teach a beverage container having an internal threaded section, the threaded gasket engaged with the internal threaded section of the beverage container and wherein when the threaded gasket is engaged with the internal threaded section of the container, an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container. However, Rose does teach a beverage container (figure 1B, reference 101 and paragraph 33) having an internal threaded section (figure 1B, reference 101 at threading 126 [shown in figure 1A] and paragraph 33: the threading 126 of gasket 102 is threaded and connected to internal threading of the bottle), the threaded gasket engaged with the internal threaded section of the beverage container (figure 1B and paragraph 33) and wherein when the threaded gasket is engaged with the internal threaded section of the container (figure 1B and paragraph 33), an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container (figures 1A and 1B, reference 128).

Regarding claim 18, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 16, as shown above. Furthermore, Murakami discloses the lid has an extension portion (figure 7, near reference 98) extending from a cover portion (figure 7, reference 96).
Regarding claim 21, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 18, as shown above. Furthermore, Murakami discloses the extension portion having a seal positioned thereon (figure 7, reference 98 and paragraph 55).
Regarding claim 22, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 21, as shown above. Furthermore, Murakami discloses the seal is configured to engage the container away from the threaded section of the container (figure 7, as shown in the annotated figure below: The snap fit bead is located above the seal 98 of the extension portion of the lid. When modifying the kit of Murakami with the threading of Thompson, the threading would replace the snap fit bead and thus the seal would still be locate below the threaded portion).

    PNG
    media_image2.png
    527
    482
    media_image2.png
    Greyscale

Regarding claim 26, Murakami teaches a system or kit (figures 4-8), comprising: a beverage container (figure 4, reference 10) configured to receive a beverage receptacle (figure 6, reference 74: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function) through an exposed opening of the container (figure 4, near reference 60): a gasket (figure 5, reference 64) having a gasket opening defined therein (figure 5, reference 70), the gasket configured to engage a section of the beverage container (figure 4: the gasket 64 has a peripheral ring 72 with a peripheral bead 68 which snap fits to the container 10 at bead 60) and to contact at least a portion of the beverage receptacle 
Murakami does not explicitly teach a threaded gasket and the threaded gasket configured to engage a threaded section of the beverage container. However, Thompson does teach a threaded gasket (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the threaded gasket configured to engage a threaded section of the beverage container (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18) and wherein when the threaded gasket is engaged with the threaded section of the container (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container (figure 11C, near 1190 and 1191 and as shown in the annotated figure below). Furthermore, other embodiments of Thompson, specifically 11B, appears to 

    PNG
    media_image1.png
    621
    362
    media_image1.png
    Greyscale


Murkami, in view of Thompson, do not explicitly teach a beverage container having an internal threaded section, the threaded gasket engaged with the internal threaded section of the beverage container and wherein when the threaded gasket is engaged with the internal threaded section of the container, an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container. However, Rose does teach a beverage container (figure 1B, reference 101 and paragraph 33) having an internal threaded section (figure 1B, reference 101 at threading 126 [shown in figure 1A] and paragraph 33: the threading 126 of gasket 102 is threaded and connected to internal threading of the bottle), the threaded gasket engaged with the internal threaded section of the beverage container (figure 1B and paragraph 33) and wherein when the threaded gasket is engaged with the internal threaded section of the container (figure 1B and paragraph 33), an outwardly protruding portion of the threaded gasket contacts an uppermost portion of the container (figures 1A and 1B, reference 128).

Regarding claim 27, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 26, as shown above. Furthermore, Murakami discloses the kit further configured such that a user can drink a beverage from the beverage receptacle while the threaded gasket is coupled to the container and in contact with the beverage receptacle (figure 5 and 6 and paragraph 53. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami, in view of Thompson, is capable of performing the recited function).
Regarding claim 28, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 26, as shown above. Furthermore, Murakami discloses the lid has an extension portion (figure 7, near reference 98) extending from a cover portion (figure 7, reference 96), the extension portion having a seal positioned thereon (figure 7, reference 98 and paragraph 55).

s 7-9, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267) and Rose et al. (US 20140251938), as applied to claims 1 and 16 above, and further in view of McGinnis (US 5,212,963).
Regarding claim 7, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 1, as shown above. 
Murakami, in view of Thompson and Rose, do not teach an adapter configured to fit within the container at or near a relative bottom of the container. However, McGinnis does teach an adapter (figure 1 and 2, reference 10) configured to fit within the container at or near a relative bottom of the container (figure 1, reference 10 in container 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Murakami, in view of Thompson and Rose, to include an adapter configured to fit within the container at or near a relative bottom of the container, as disclosed by McGinnis, because including the adapter allows for maintaining a cool temperature within the container, as explained by McGinnis (column 3, lines 31-42).
Regarding claim 8, Murakami, in view of Thompson, Rose and McGinnis, teach all of the claim limitations of claim 7, as shown above. Furthermore, McGinnis teaches the adapter contains a temperature-sensitive material therein (figure 1 and 2, reference 10 and column 3, lines 31-42), the temperature-sensitive material selected from the group consisting of a metal and a liquid (column 4, lines 8-16).
Regarding claim 9, Murakami, in view of Thompson, Rose and McGinnis, teach all of the claim limitations of claim 7, as shown above. Furthermore, modified Murakami teaches wherein the beverage can (figure 4, reference 74) is a 12 oz. beverage can (figure 4, reference 74: this limitation further defines the intended use recitation of the beverage can), and wherein the container is configured so that the threaded gasket contacts the 12 oz. beverage can when the 12 oz. beverage can is positioned 
Regarding claim 19, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 16, as shown above. 
Murakami, in view of Thompson and Rose, do not teach an adapter configured to fit within the container at or near a relative bottom of the container. However, McGinnis does teach an adapter (figure 1 and 2, reference 10) configured to fit within the container at or near a relative bottom of the container (figure 1, reference 10 in container 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Murakami, in view of Thompson and Rose, to include an adapter configured to fit within the container at or near a relative bottom of the container, as disclosed by McGinnis, because including the adapter allows for maintaining a cool temperature within the container, as explained by McGinnis (column 3, lines 31-42).
Regarding claim 23, Murakami, in view of Thompson, Rose and McGinnis, teach all of the claim limitations of claim 19, as shown above. Furthermore, McGinnis teaches the adapter contains a temperature-sensitive material therein (figure 1 and 2, reference 10 and column 3, lines 31-42).
Regarding claim 24, Murakami, in view of Thompson, Rose and McGinnis, all of the claim limitations of claim 23, as shown above. Furthermore, McGinnis teaches the temperature-sensitive material selected from the group consisting of a metal and a liquid (column 4, lines 8-16).

s 11, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267) and Rose et al. (US 20140251938), as applied to claims 1 and 16 above, and further in view of La Kier et al. (US D551,984).
Regarding claim 11, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 1, as shown above.
Murakami, in view of Thompson and Rose, do not teach an outer wall of the container defines a grip portion thereon or therein, the grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto. However, La Kier does teach an outer wall of the container defines a grip portion thereon or therein (figure 3 and 4), the grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto (figure 3 and 4: figure 4 shows the recessed portion of the grip in the center of each grip and a transition portion on either side of the center of the grip).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Murakami, in view of Thompson and Rose, to include the outer wall of the container portion defines a grip portion thereon or therein, the grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto, as disclosed by La Kier, because having the outer wall of the container portion defines a grip portion thereon or therein, the grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto allows for easily gripping the container with less worry of the container slipping out of the users hand.
Regarding claim 20, Murakami, in view of Thompson and Rose, teach all of the claim limitations of claim 16, as shown above.
Murakami, in view of Thompson and Rose, do not teach an outer wall of the container defines a grip portion thereon or therein. However, La Kier does teach an outer wall of the container defines a grip portion thereon or therein (figure 3 and 4).

Regarding claim 25, Murakami, in view of Thompson, Rose and La Kier, teach all of the claim limitations of claim 20, as shown above. Furthermore, La Kier teaches the grip portion comprising at least one recessed portion and at least one transition portion adjacent thereto (figure 3 and 4: figure 4 shows the recessed portion of the grip in the center of each grip and a transition portion on either side of the center of the grip).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Regarding claims 1, 16 and 26, applicant argues that the prior art did not disclose the new limitation of the internally threaded beverage container and the gasket including a protruding portion. Furthermore, applicant points out different sections of the Thompson reference which state why the Thompson reference does not teach the internally threaded beverage container. Examiner disagrees. As shown in the rejection above, there are embodiments that do disclose the beverage container having an internal threaded section. Specifically,  figure 11B appears to disclose a beverage container (1180 or 
Applicant further discusses why a reference (Gawlick) does not disclose the new limitations provided above and points to the Gawlick reference not including every feature of claim 1. During an interview on 15 November 2021, the internal threading was discussed. Examiner stated that it appeared Gawlick disclosed this limitation. After review of the amendment of record, it appears Gawlick would appear to, in combination with Murakami and Thompson, to disclose the claim limitations of claims 1, 16 and 26. Although this reference was not used in the rejection above, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). However, this argument is moot since Rose does teach the newly added features.
Lastly, applicant argues that the prior art does not disclose the new limitation of the gasket having an outwardly protruding portion which contacts an uppermost portion of the container. However, Thompson does disclose this (figure 11C, near 1190 and 1191 and as shown in the annotated figure above for claim 1). Furthermore, Rose discloses this feature. Since the prior art discloses the claimed invention, the claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735